Order issued January   3 , 2013




                                        In The
                             (Court of Apprato
                       NM! Elistrirt of &rxasatDallas
                                  No. 05-12-01474-CV


                           HOWARD DONAVAN, Appellant

                                           V.

       THE BANK OF NEW YORK MELLON TRUST COMPANY N.A. F/K/A
     THE BANK OF NEW YORK TRUST COMPANY, N.A. AS SUCCESSOR TO
    JPMORGAN CHASE BANK N.A. AS TRUSTEE FOR RAMP 2004RS8, Appellee


                                       ORDER

       We DENY appellee's December 12, 2012 motion to dismiss the appeal for failure to

prosecute.